         Case 1:18-cv-01556-TSC Document 24 Filed 04/30/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA

                                    |
BUZZFEED INC.,                      |
                                    |
                Plaintiff,          |
                                    |
           v.                       |                Civil Action No. 18-1556 (TSC)
                                    |
U.S. DEPARTMENT OF JUSTICE, et al., |
                                    |
                Defendants.         |
                                    |

              MOTION TO AMEND/CORRECT THE BRIEFING SCHEUDLE

       Defendants U.S. Department of Justice (“DOJ”) and Federal Bureau of Prisons (“BOP”)

(collectively, “Defendants”), by and through undersigned counsel, respectfully file this motion

seeking a final extension of time of approximately two weeks, up to and including May 14, 2019,

for the filing of Defendants’ dispositive motion. Grounds for this motion are as follows:

1.     Plaintiff consents to the granting of the relief requested in this motion and the parties have

       consulted to likewise amend the period for Plaintiff to file its Opposition and Cross-Motion

       after the filing of Defendants’ dispositive motion.

2.     On April 24, 2019, this Court granted Defendants’ Motion to Amend [ECF No. 29] and

       entered an amended briefing schedule setting the following deadlines:

              Defendants’ motion for summary judgment due April 30 2019.
              Plaintiff’s combined opposition/cross-motion due May 30, 2019.
              Defendants’ combined reply/opposition due July 1, 2019.
              Plaintiff’s reply due July 15, 2019.

3.     Undersigned counsel has worked to complete Defendants’ filings; however, counsel needs

       additional time because (i) within the last week, counsel unexpectedly had to devote

       significant time to a case necessitating a time-sensitive motion for protective order;
         Case 1:18-cv-01556-TSC Document 24 Filed 04/30/19 Page 2 of 3



       (ii) counsel has been inundated with briefing and short discovery deadlines in the last three

       weeks; and (iii) counsel has had scheduling conflicts with Agency representatives that have

       prevented the consultation about (and completion of) the brief, declaration, and Vaughn

       index, all three of which will be somewhat lengthy.

4.     Should the Court grant this motion, the new proposed schedule would be as follows:
              Defendants’ motion for summary judgment due May 14, 2019.
              Plaintiff's combined opposition/cross-motion due June 28, 2019.
              Defendants’ combined reply/opposition due July 29, 2019.
              Plaintiff’s reply due August 12, 2019.

       WHEREFORE, for the foregoing reasons, Defendants respectfully request that the Court

grant this Motion to Amend/Correct the Briefing Schedule. A proposed Order consistent with this

request is attached herewith.

Dated: April 30, 2019                 Respectfully submitted,

                                      JESSIE K. LIU, D.C. Bar No. 472845
                                      United States Attorney

                                      DANIEL F. VANHORN, D.C. Bar No. 924092
                                      Chief, Civil Division

                                   By: /s/ April Denise Seabrook
                                      APRIL DENISE SEABROOK, D.C. Bar No. 993730
                                      Assistant United States Attorney
                                      555 Fourth Street, N.W.
                                      Washington, D.C. 20530
                                      Telephone: 202-252-2525
                                      April.Seabrook@usdoj.gov

                                      COUNSEL FOR DEFENDANTS




                                                2
          Case 1:18-cv-01556-TSC Document 24 Filed 04/30/19 Page 3 of 3



                              UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF COLUMBIA

                                    |
BUZZFEED INC.,                      |
                                    |
                Plaintiff,          |
                                    |
           v.                       |               Civil Action No. 18-1556 (TSC)
                                    |
U.S. DEPARTMENT OF JUSTICE, et al., |
                                    |
                Defendants.         |
                                    |

                                            ORDER

       Upon consideration of the Defendants’ Motion for Extension of Time and the entire

record herein, it is hereby

       ORDERED that Defendants’ Motion is GRANTED.

       It is FURTHER ORDERED that the briefing schedule issued by Minute Order on

April 24, 2019, shall be amended to consist of the following due dates:

              Defendants’ motion for summary judgment due May 14, 2019.
              Plaintiff's combined opposition/cross-motion due June 28, 2019.
              Defendants’ combined reply/opposition due July 29, 2019.
              Plaintiff’s reply due August 12, 2019.




       It is SO ORDERED this            day of                            , 2019.




                                             TANYA S. CHUTKAN
                                             UNITED STATES DISTRICT COURT JUDGE
